Citation Nr: 1720762	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post-operative (right shoulder disability).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970 and from November 1978 to May 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, in pertinent part, denied the Veteran's claim for an increased rating for a right shoulder disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

By a decision dated in July 2012, the Board denied the Veteran's claim for disability rating in excess of 40 percent for chronic right shoulder bicep tendonitis.  The Veteran appealed the Board's July 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to an increased rating.  In a November 2013 Order, the Court endorsed the JMR and vacated the July 2012 Board decision.  In May 2014, the Board remanded the claim on appeal for compliance with the instructions in the November 2012 Court adopted JMR.

In a March 2015 decision, the Board again denied a disability rating in excess of 40 percent for chronic right shoulder bicep tendonitis.  The Veteran appealed this decision to the Court and in December 2015, the parties filed another JMR that was endorsed by the Court that same month.  In July 2016, the Board remanded the issues on appeal for compliance with the instructions in the December 2015 JMR.  However, as explained below, the requested development as to the issues of entitlement to an increased evaluation for a right shoulder disability was not substantially complied with.  Therefore, that issue is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).     

In a December 2011 rating decision, the RO increased the Veteran's disability rating for his service-connected right shoulder disability from 30 percent disabling to 40 percent disabling, effective May 3, 2016, the date of his claim.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes in July 2016 the Board remanded the issues of entitlement to an increased evaluation for a service-connected right shoulder disability and entitlement to TDIU.  A February 2017 rating decision granted entitlement to TDIU and basic eligibility for dependents educational assistance.  The Veteran submitted a February 2017 notice of disagreement with the effective date of both of the granted benefits.  As the Veteran's entitlement to TIDU is part and parcel of his claim for an increased evaluation for a right shoulder disability the Board retains jurisdiction over this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issues are as noted on the cover page.  

The issue of entitlement to an evaluation in excess of 40 percent for a service-connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record supports a finding that the Veteran has been unable to secure substantial gainful employment following December 31, 2012, due to his service-connected right shoulder disability.  

CONCLUSION OF LAW

The criteria for an effective date of January 1, 2013, for the grant of a TDIU rating have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2014).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 

 A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2014).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a) (2014). 

II.  Analysis 

The Veteran is seeking an earlier effective date for the grant of TDIU.  A February 2017 rating decision granted TDIU effective May 3, 2016, the date the Veteran first submitted an Application for Increased Compensation Based on Unemployability.  The Veteran's attorney submitted a February 2017 notice of disagreement with the rating decision noting that the Veteran's TDIU claim was part and parcel to his pending claim for entitlement to an increased rating for his service-connected right shoulder disability.  

Based on the evidence of record the Board finds the Veteran is entitled to an earlier effective date for the grant of TDIU.  The Veteran filed a claim for an increased rating for his service-connected right shoulder disability in January 2007.  The Court has held that a request for TDIU is not a separate claim for benefits but rather involves an attempt to obtain an appropriate rating for a disability.  Rice, supra.  Therefore, the Board finds that the date of the Veteran's claim for entitlement to TDIU is the same date as his claim for entitlement to an increased rating for his service-connected right shoulder disability, January 30, 2007.  

The Board finds the evidence of record indicates the Veteran has been unable to secure or follow substantial gainful employment following December 31, 2012, due to his service-connected right shoulder disability.  

In support of his claim the Veteran submitted a February 2016 statement indicating he stopped working in 2012.  The Veteran reported he did some consulting work at the Aurora Mental Health Center from July 2013 to July 2014 but due to his right shoulder pain he was only able to work approximately ten hours a week. 

The Veteran submitted an Application for Increased Compensation Based on Unemployability, received in May 2016, in order to provide his employment history.  The May 2016 form noted the Veteran last worked full time on December 31, 2012, as a manager at the Denver Vet Center.  Following 2012 the Veteran indicated he worked as a consultant at Denver Mental Health from July 2013 to July 2014 with his highest gross earnings per month being $2,083.  A March 2017 Application for Increased Compensation based on Unemployability clarified that the Veteran's employment from July 2013 to July 2014 was at Aurora Mental Health Center and was a volunteer position rather than a paid position.  

An employment records request sent to Aurora Mental Health Center was returned by the Center with no records and a note indicating the Veteran was never employed by that facility.  The Board finds this negative response supports the notion that the Veteran's work during that time period of July 2013 through July 2014 was volunteer work, rather than employment generating an income.  Additionally, the Veteran submitted a February 2016 Social Security Administration (SSA) income statement which noted the Veteran's income was over $100,000 in 2012 and then decreased to $25,001 in 2013 and to $3,271 in 2014.  The Board finds the February 2016 SSA income statement further corroborated the Veteran's statements and the information he provided in his Applications for Increased Compensation that he no longer worked fulltime employment following December 2012.  

Additionally, the Veteran submitted a private evaluation performed in April 2016.  The examiner reviewed the Veteran's claim file and conducted a telephone interview with the Veteran.  The examiner noted the Veteran's right shoulder symptomatology and his employment history.  The private examiner concluded it was at least as likely as not that the Veteran was not able to secure or follow substantially gainful employment since his last day of work in 2012.  The examiner noted the Veteran's work involved handwriting and typing which was difficult for the Veteran to perform and "markedly escalated [his] right shoulder symptoms" because he was right hand dominant.  The examiner also noted the Veteran reported in an October 2011 VA examination that he missed ten to twelve days of work that year due to his right shoulder symptoms.  The Board finds the April 2016 private evaluation as to the Veteran's employability to be probative evidence which weighs in favor of the Veteran.  The examiner reviewed the Veteran's claim file and supported his conclusion with a thorough rationale.  

The Board finds the Veteran is not entitled to an effective date prior to January 1, 2013, because as noted by his statements, in his Applications for Increased Compensation based on Unemployability, and his SSA income statement, the Veteran was gainfully employed prior to January 1, 2013.  The Board notes the Veteran's statement in his October 2011 VA examination that he lost ten to twelve days of work that year due to bilateral shoulder pain, however, he was still able to maintain substantial gainful employment during this time as noted by the aforementioned evidence.   

Therefore, the Board finds, as the Veteran's claim for entitlement to TDIU is part and parcel of his January 2007 claim for entitlement to an increased rating for a right shoulder disability, therefore the date of claim for entitlement to TDIU is January 30, 2007.  Additionally, the Board finds the probative evidence of record indicates the Veteran was unable to obtain substantial gainful employment following December 31, 2012, due to his service-connected right shoulder disability, and that an effective date of January 1, 2013, is warranted.  
ORDER

An earlier effective date of January 1, 2013, for the grant of TIDU is granted, subject to the laws and regulations governing the payment of VA compensation.  


REMAND

The issue of the disability rating of the right shoulder disability was most recently before the Board in July 2016.  At that time, the Board remanded the issue in order to obtain a VA examination which addressed the severity of the Veteran's right shoulder disability. 

In response to the July 2016 Board remand the Veteran was provided with a September 2016 VA examination.  The Veteran reported his right shoulder symptoms included, but were not limited to, an inability to lift over five pounds or change a lightbulb unassisted.  The examiner performed range of motion testing and found the Veteran's right shoulder range of motion was abnormal.  The examiner noted pain was exhibited on flexion, abduction, external rotation, and internal rotation.  The examiner noted the Veteran was physically unable to complete the repetitive use test.  The examiner found the examination results were consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted the Veteran's muscle strength in the right shoulder was normal but that the Veteran had muscle atrophy.  Additionally, the examiner found that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time due to pain, fatigue, and lack of endurance.  The examiner described this functional loss in terms of range of motion.  

The Board finds the September 2016 examination to be inadequate.  Indeed, 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in September 2016 included range of motion testing for the Veteran's right shoulder and noted no evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  

Therefore, the claim must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right shoulder disability.

The electronic claim file, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All relevant tests and studies should be undertaken.

The examiner should specifically test the Veteran's right shoulder range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should describe functional and occupational impact of the right shoulder disability.  The examiner should also comment on the degree of disability of the right shoulder due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca v. Brown, 8 Vet. App. 202 (1995) requires.)

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.		

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


